DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/20/2022 and 06/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-6, 8, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216 A1) in view of Taylor, III et al. (US 2005/0072140 A1).
Regarding claims 1, 2, 6, and 14-15, Mock et al. discloses a vehicle, specifically an aircraft (aircraft 26), and related method of generating electricity on a vehicle, comprising:
a fuel store (fuel tank 2) configured to store a fuel (it is noted that a fuel store, by definition, is configured to store a fuel), the fuel comprising a hydrocarbon (e.g. kerosene, [0016]); and
a fuel reformer, specifically a plasma reformer (reformation unit 8; see [0040] which describes the reforming unit as a plasma reformer), coupled to the fuel store (as shown in Fig 1) and configured to:
receive an input comprising the hydrocarbon ([0040]); 
process the received input to produce an output comprising carbon monoxide (as shown in Fig 1; see also [0042] which describes the gas cleaning unit, i.e. shift reactor, converting carbon monoxide into carbon dioxide and hydrogen);
a shift reactor, specifically a water-gas shift reactor (gas cleaning unit 10; see [0026] which describes the gas cleaning unit as a water-gas shift reactor), configured to:
receive the carbon dioxide produced by the fuel reformer ([0026, 0042]); and
process the received carbon monoxide to produce an output comprising hydrogen ([0026, 0042]); and
a fuel cell (14) coupled to the shift reactor (as shown in Fig 1) and configured to:
receive hydrogen from the shift reactor ([0043]); and
produce, using the received hydrogen, electricity for use on the vehicle ([0029]).
Mock et al. discloses that the fuel reformer produces an output comprising carbon monoxide (as shown in Fig 1; see also [0042] which describes the gas cleaning unit, i.e. shift reactor, converting carbon monoxide into carbon dioxide and hydrogen), but does not explicitly disclose that the carbon monoxide is not an impurity (see Applicant’s Remarks dated 06/16/2022 pgs. 6-7), nor that the fuel reformer is an electrically driven fuel reformer powered by electricity received from the fuel cell.  Mock et al. does however disclose that power from the fuel cell may be fed into the electrical system of the vehicle ([0029]).
Taylor III, et al. teaches a method for operating a fuel reformer (Title).  Taylor, III et al. teaches that a plasma fuel reformer uses plasma to convert a mixture of air and hydrocarbon fuel into a reformate gas which is rich in hydrogen gas and carbon monoxide ([0033]).  Taylor, III et al. further teaches that the fuel cell may be operated to provide electrical power to a number of components, including the plasma fuel reformer ([0081]).
Mock et al. and Taylor, III et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell vehicles and plasma fuel reformers.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the plasma fuel reformer of Mock et al. produces a reformate gas which is rich in carbon monoxide, as evidenced by Taylor, III et al., and would have found it further obvious to utilize the electricity produced by the fuel cell to power the plasma fuel reformer, as suggested by Taylor, III et al.	
Regarding claim 5, Mock et al. in view of Taylor, III et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses:
the output of the fuel reformer further comprises hydrogen (see [0016] which describes that hydrogenous fuel gas is produced by catalytic reformation);
the shift reactor is configured to:
receive the output of the fuel reformer from the fuel reformer (as shown in Fig 1);
process the received output of the fuel reformer to reduce a carbon monoxide content of the output of the fuel reformer and to increase a hydrogen content of the output of the fuel reformer, thereby producing an output of the shift reactor ([0026]); and
send the output of the shift reactor to the fuel cell (as shown in Fig 1).
Regarding claim 8, Mock et al. in view of Taylor, III et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses that the shift reactor is further configured to receive steam (see [0026] which describes the water gas shift reactor converting carbon monoxide under the addition of water vapor), and to process the received carbon monoxide using the received steam ([0026]).
Regarding claim 10, Mock et al. in view of Taylor, III et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses that the fuel cell is further configured to:
produce, as a result of producing the electricity, a fuel cell output comprising water ([0048]); and output the water to one or more entities on the vehicle (as shown in Fig 3d; see also [0048] which describes that water produced is removed by means of a water separator, and which reasonably reads on an entity of the vehicle), the one or more entities being remote from the fuel cell (as shown in Figs 1 and 3d).
Regarding claim 11, Mock et al. in view of Taylor, III et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses a water extraction system (water separator 38) configured to:
receive the fuel cell output produced by the fuel cell (as shown in Fig 3d); and 
extract the water from the fuel cell output (as shown in Fig 3d).
Mock et al. thus discloses producing water from the fuel cell output, but does not disclose providing the extracted water to one or more entities remote from the fuel cell.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to do something with the extracted water, and thus it would have been obvious that at a minimum the extracted water should be stored, utilized, or disposed of, any of which reasonably read on providing the extracted water to one or more entities remote from the fuel cell.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216 A1) in view of Taylor, III et al. (US 2005/0072140 A1), as applied to claim 1 above, in view of Al-Muhaish et al. (US 2016/0257564 A1).
Regarding claim 7, Mock et al. in view of Taylor, III et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses that hydrocarbon fuel, e.g. kerosene ([0016]) is first cleaned, i.e. desulfurized, via a cleaning unit (6, [0041]) before providing the fuel to the fuel reformer (as shown in Fig 1), but does not explicitly disclose the particulars of the desulfurization cleaning unit, and therefore does not explicitly disclose a mixer configured to receive fuel and steam and mix said fuel and steam to produce a mixture.
Al-Muhaish et al. teaches a process for thermo-neutral reforming of liquid hydrocarbons (Title).  Al-Muhaish et al. teaches that the process can produce hydrogen-rich syngas and carbon monoxide by contacting vaporized liquid hydrocarbons, e.g. kerosene, air, and steam over a multi-component catalyst ([0027]).  Al-Muhaish et al. further teaches that such a process produces hydrogen-rich gas without the need for prior desulfurization at high gaseous hourly space velocity, while still maintaining full conversion ([0027]).
Al-Muhaish et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely reforming of liquid hydrocarbons, e.g. kerosene.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the process of Al-Muhaish et al. to desulfurize the kerosene fuel of Mock et al. with the reasonable expectation that doing so would produce hydrogen-rich gas without the need for prior desulfurization at high gaseous hourly space velocity, while still maintaining full conversion, as suggested by Al-Muhaish et al.
Accordingly, the skilled artisan would find it obvious that contacting vaporized liquid hydrocarbon, e.g. kerosene, air, and steam would necessarily require a mixer to implement mixing, i.e. contacting, the components to produce a mixture for providing the mixture to the fuel reformer.



Allowable Subject Matter
Claim(s) 3, 9, 12-13, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Reasons for the indication of allowable subject matter may be found as set forth previously (see OA dated 03/31/2022).
Regarding newly indicated claim 3, the present invention is related to, inter alia, the vehicle further comprising an engine configured to receive the fuel from the fuel store, and wherein the carbon monoxide is a product of the engine combusting the fuel.
	Meacham (US 6,502,533 B1) is considered to be the closest relevant prior art to dependent claim 3.  Meacham discloses most of the claim limitations as set forth previously (see OA dated 03/31/2022).  However, Meacham does not disclose, teach, fairly suggest, nor render obvious the recited vehicle comprising a fuel reformer.  To the contrary, Meacham explicitly discloses that carbon monoxide produced by the engine is sent directly to the fuel cell anode passages (col. 5, lines 42-59), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards the inclusion of an additional fuel reformer.
Response to Arguments
Applicant’s arguments, see Remarks pgs. 6-7, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, 8, 10, and 14-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taylor, III et al., as noted above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/03/2022